MITCHELL, J.
(dissenting).
I am inclined to think that, if I had been the nisi prius judge, I would have granted defendants’ motion for leave to answer; but in view of the history of this protracted litigation, and the attitude of the defendants throughout, the full force of which, it seems to me, is not fully brought out in the opinion of the majority, I do not think that we, as an appellate court, would be justified in holding that the court below abused its discretion in denying defendants’ application.